UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)August 3, 2011 LIBERTY STAR URANIUM & METALS CORP. (Exact name of registrant as specified in its charter) Nevada 000-50071 90-0175540 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5610 E. Sutler Lane, Tucson, Arizona 85712 (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code 520-731-8786 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01Other Events The Company announced a potential target for exploration.A copy of our news release dated August 3, 2011 is furnished herewith. Item 9.01Financial Statements and Exhibits (d)Exhibits 99.1News Release dated August 3, 2011 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LIBERTY STAR URANIUM & METALS CORP. By:/s/ James Briscoe James Briscoe, President and Director Date: August 4, 2011 3
